Citation Nr: 1513925	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

2.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for a lung disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is as likely as not that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is due to herbicide exposure in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral upper and lower peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.
        
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran is diagnosed with peripheral neuropathy of the bilateral upper and lower extremities.  He alleges it is related to herbicide exposure while serving in Vietnam.  Veterans with confirmed service in Vietnam during the Vietnam Era are presumed to have been exposure to herbicidal agents.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

His VA treating physician opined in August 2012 that the peripheral neuropathy was as likely as not due to herbicide exposure.  He indicated that Agent Orange has been found to be a cause for sensory peripheral neuropathy, which the Veteran has.  His private physician also opined in June 2009 that the peripheral neuropathy was a result of a toxic exposure.

The October 2012 VA examiner opined that peripheral neuropathy was less likely related to service, as the Veteran had no symptoms while in service.  She also indicated that peripheral neuropathy is not listed among the conditions for which service connection is presumed based upon exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2014).

Based upon the foregoing, the Board finds the evidence in equipoise.  Accordingly, service connection for peripheral neuropathy of the bilateral upper and lower extremities is granted. 

  
ORDER

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is granted.



REMAND

The Veteran's claim to service connect a respiratory disability requires additional development.  Specifically, another examination is in order.  The October 2012 VA examiner opined in a November 2012 supplemental opinion that the Veteran does not currently have a respiratory diagnosis.  Rather, he noted the Veteran had a remote history (from the 1970's) of pleurisy.

The Veteran submitted private records containing the results of a July 2008 pulmonary function test (PFT) that showed a minimal obstructive lung defect that was shown by decreased flow rate.  An X-ray from the same time period showed air-space disease and/or effusion involving the left costophrenic angle region.  It was noted that fibrosis may also be present.  These results were not addressed by the VA examination. 

On remand, updated treatment records should be associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his lung condition, and make arrangements to obtain all records not already associated with the claims file.  In particular, obtain a complete record of treatment from War Memorial Hospital.  Also ensure that updated VA treatment records are obtained.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether he has had a lung disability at any time during the appellate period (starting from the date of receipt of his claim in April 2008), and if so, whether it is as likely as not (50 percent or greater probability) that any diagnosis is related to active duty service.  The examiner is asked to review the claims file prior to the examination and to support all rendered opinions with explanatory rationale that includes citation to evidence of record and to medically accepted knowledge.

The October and November 2012 VA examiner opined that the Veteran's 1975 viral pleuritis was related to service, but that he does not have a current chronic lung disability.  However, a July 2008 private pulmonary function test (PFT) showed a minimal obstructive lung defect that was shown by a decreased flow rate.  An X-ray from the same time period showed air-space disease and/or effusion involving the left costophrenic angle region.  It was noted that fibrosis may also be present.  These records were not addressed by the VA examiner.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


